Opinion by
Cline, J.
In view of the Presidential Proclamation (T. D. 49811) and following Burr v. United States (9 Cust. Ct. 13, C. D. 651) the court held the merchandise was properly assessed inasmuch as the importer appears to have paid duty at 1)4 cents per pound on substantially the same percentage of his importation as the court held applicable in the Burr case, supra, in which case the importation was entered on the same day as the cattle in the case at bar. The protest was therefore overruled.